Levine, J., dissents and votes to reverse in the following memorandum. Levine, J. (dissenting).
As I read the uncontested averments in respondent Connelie’s answer and its attachments, for at least the past 21 years the State Police have interpreted subdivision 3 of section 215 of the Executive Law and the applicable State regulation (9 NYCRR 475.1 [b]) to require an applicant to attain his or her 29th birthday before the effective date of appointment as a State trooper and, except in one isolated instance, have uniformly enforced that age limitation. Since comparable absolute age limits for appointment to security/police positions have been upheld, whether imposed by administrative rule or by statute (Matter of Figueroa v Bronstein, 38 NY2d 533, app dsmd 429 US 806; Matter of Spina v County of Chautauqua, 50 AD 2d 178), enforcement of such a policy by the State Police can hardly be considered invalid. As to the case of Peggy Casey, the single instance where an applicant over the age limit was appointed pursuant to the discretionary authority of the superintendent under the statute and regulations, the answer also clearly sets forth uncontested facts demonstrating significant distinctions between the circumstances of that case and the instant case, upon which respondents could rationally treat Casey differently from petitioner. Because the State Police had overlooked Casey’s age data in her application, she was erroneously informed that she would be appointed, and was completely processed through the application procedure. It was only days before the scheduled appointment of her class that the error was discovered and she was notified of her ineligibility. Casey then commenced litigation seeking, among other things, a restraining order preventing the appointment of the entire incoming class of troopers of which she was a member, which would have seriously delayed the appointment of needed additions to the State Police. It was only because of these extenuating and exigent circumstances that respondent made an exception for her. None of these circumstances exist here. The notice of examination for State trooper for the exam that petitioner took plainly informed all applicants, petitioner included, that they must be appointed before their 29th birthday, and there was no erroneous notification that petitioner was to be appointed. Instead, petitioner was promptly informed he would not be appointed as soon as it became apparent that this could not occur before the date rendering him ineligible. In making an exception in Casey’s case, primarily due to the error in notifying her that she would be appointed and then fully processing her application; respondents were not thereby estopped from subsequently reverting to their prior general policy respecting age limits on appointments (see Matter of Pascual v State Bd. of Law Examiners, 79 AD2d 1054, 1055, mot for lv to app den 54 NY2d 601; Matter of Leap v Levitt, 57 AD2d 1021,1022, mot for lv to app den 42 NY2d 807). This case is totally distinguishable from Matter of Lefrak Forest Hills Corp. v Galvin (40 AD2d 211, affd 32 NY2d 796, cert den sub nom. Baum v Lefrak Forest Hills Corp., 414 US 1004), relied upon by the majority. There, construction permits and extensions thereof for building an apartment house project had regularly heen issued over a period of eight years, and in reliance thereon, construction costs of over $1 million had been incurred when the zoning agency, without any change in the underlying circumstances, refused to issue a further extension to permit completion of the project. In the instant case, petitioner took no action in reliance on the Casey determination and was plainly on notice that he would not be appointed after his 29th birthday. Finally, any reliance by the majority on Matter of Nicholas v Kahn (47 NY2d 24) is also misplaced, despite a similar absence of criteria in the *1126regulations for the exercise of the superintendent’s discretion to extend the age limit on eligibility (9 NYCRR 475.1 [b]). As we noted in Matter of Polli v Connelie (78 AD2d 151), any such deficiency in the regulations would only result in excision of the portion thereof granting discretion to waive the age limit, which would be of no benefit to petitioner here (id., at p 153). For all of the foregoing reasons, and because in my view courts should be especially hesitant to interfere with executive decisions in an area as sensitive as appointments to the State Police, I vote for reversal of the judgment and dismissal of the petition.